Citation Nr: 0112343	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  93-12 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
August 1969.  He died in April 1991 and the appellant is his 
widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1992, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant subsequently perfected an 
appeal of that decision.

In a March 1998 decision, this case was remanded to the RO 
for additional development.  Upon completion of this 
development the RO again denied the appellant's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.

FINDINGS OF FACT

1.  There is competent evidence of record that the veteran's 
Parkinson's disease had its onset during his period of active 
service.

2.  There is competent evidence of record that the pulmonary 
embolus which killed the veteran was caused by a fall which 
occurred due to his Parkinson's disease.


CONCLUSION OF LAW

The cause of the veteran's death was incurred during active 
service.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the appellant's claim was pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that the appellant submit a well-grounded 
claim in order to trigger VA's duty to assist.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  Consequently, the VA is 
obligated to assist the appellant in the development of his 
claim, unless there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  In addition to eliminating the well-groundedness 
requirement, the statue also amplified the duty to assist 
itself and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Reviewing the claims file, the Board notes that the veteran's 
terminal treatment records and autopsy report have not been 
associated with the claims file.  However, because the Board 
is granting the benefits sought on appeal, a remand pursuant 
to the VCAA so that these records can be obtained is not 
necessary, and the appellant is not prejudiced by the Board's 
decision not to do so.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Under the current regulations, the cause of a veteran's death 
will be considered to have been due to a service-connected 
disability when the evidence establishes that such a 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a) (2000).  A service-connected 
disability will be considered to be the principal cause of 
death when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2000).  A service-connected disability will be considered a 
contributory cause of death if it contributed substantially 
or materially to the veteran's cause of death, that is, it 
combined to cause death; it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c) (2000).  
Additionally, to meet the requirements of a contributory 
cause, the service-connected disability must do more than 
causally share in producing death, but rather there must be a 
causal connection.  Id.

In the present case, the death certificate states that the 
veteran's cause of death was cardiorespiratory arrest due to 
an acute pulmonary embolus due to a fracture of the left leg.  
Other significant conditions, that is, conditions 
contributing to death but not related to the former listed 
causes, were Parkinson's disease and dementia.  The veteran's 
widow contends that he fell and broke his leg due to his 
Parkinson's disease, which had its onset in service, and that 
consequently, the cause of the veteran's death should be 
service-connected.

The record shows that the veteran was diagnosed with 
Parkinson's disease in 1982.  No medical evidence prior to 
this date, including his service medical records, contain 
documentation of a diagnosis of Parkinson's disease.  
However, several lay statements have been submitted to the 
record asserting physical and mental changes in the veteran 
from service up to the time when he was diagnosed.  The 
veteran served in the United States Air Force as a pilot.  
The pilot qualification evaluation reports from 1965 to 1968 
show a decline in his overall rating and performance during 
this time period.  Additionally, a 1969 flight evaluation 
performed by the Federal Aviation Administration shows 
additional decline, and the veteran failed the flight 
evaluation at this time.  

The veteran was discharged in August 1969, and in 1970 went 
to work for a private engineering company.  According to a 
statement by T. W., the president of the company, the veteran 
was originally hired as an engineer, but could not perform 
the tasks and was transferred to the gas department.  He 
states that he observed noticeable memory problems in the 
veteran from the beginning of his employment, and that his 
hands would shake at times.  Eventually conversation with the 
veteran became difficult because the veteran would abruptly 
stop talking as if he was confused.  His performance declined 
until he retired.  Statements by several co-workers of the 
veteran's from 1970 to 1982-84, corroborate T.W.'s 
observations, noting memory problems, confusion, 
forgetfulness, a lack of facial expression, shaking hands and 
fingers, and a slow gait.  The deceased veteran's sister also 
submitted a statement asserting that the veteran had a mask 
face with no expression, his hands would shake, and he had a 
slow gait.  The appellant, the veteran's widow, observed the 
onset of sloping shoulders, stiff arms, a shuffling gait, a 
frozen expression, hesitant speech, and a decrease in his 
ability to manage his personal affairs.  The only statement 
indicating a lack of observable symptoms was submitted by 
J.C., a friend of the deceased veteran's since 1972, who 
reported that he noticed no unusual changes in the veteran 
until 1982 when he was diagnosed with Parkinson's disease.

The medical evidence of record includes a January 1992 
statement by Dr. P. Re, who treated the veteran.  Dr. Re 
states that after review of the veteran's medical records and 
the documentation of the onset of his disease, the evidence 
suggests that the veteran developed Parkinson's disease while 
in the service.  Dr. Re goes on to state that although he was 
not diagnosed, the veteran had symptoms that were 
unrecognized while in service.  In an October 1998 statement, 
Dr. J. Blumenthal, who diagnosed the veteran with Parkinson's 
disease in 1982, and initially treated him in 1981, concurred 
with Dr. Re's opinion.  Dr. Blumenthal observed that given 
the severity of the veteran's Parkinson's in 1981 it was most 
likely that the onset of the disease was during the veteran's 
military career.  He also noted that this determination was 
consistent with the changes in his capabilities noted during 
his military career.

Also in October 1998, Dr. Ammons, the Chief of Neurology at 
the VA medical Center in Atlanta, Georgia, submitted an 
opinion regarding the onset of the veteran's Parkinson's.  In 
his statement, Dr. Ammons noted that the decline in the 
veteran's flight skills was not a medical judgment, and 
pointed out that there were no medical or performance 
documents from discharge until 1981 when overt signs of 
Parkinson's were noted.  Specifically, he stated that 
"[n]owhere is there found any quantitative documentation of 
[the veteran's] mental state over this time period [from 
discharge to diagnosis] indicating a progressive dementia as 
part of his neurologic condition, although there are 
suggestive hints that an organic mental co-condition may have 
existed."  He concluded that he could not document organic 
central nervous system disease existing prior to separation 
from service.

Based on this conflict in medical opinions, the Board sought 
an independent medical opinion.  The record was forwarded to 
Dr. A. Bragdon, a lead neurologist at the VA Healthcare 
Network in Syracuse, New York.  In March 2001, Dr. Bragdon 
submitted his opinion based on review of the record.  He 
concluded that it was "very likely" that the veteran's 
Parkinson's had its onset during his period of active 
military service.  He further noted that based on the lay 
statements submitted and the evidence of his decline in 
flight skills at the end of his term of service, the 
progressive course of the disease from onset to his death was 
"easy to follow."

Dr. Bragdon specifically pointed out that the symptoms 
described by the veteran's co-workers and the decline of his 
flight skills were consistent with Parkinson's or early 
indications of the neurological disorder.  He further noted 
that although the veteran's friend J.C. did not observe 
symptoms until after the veteran was diagnosed, that this 
merely suggests that his cognitive decline affected his 
ability to function at work more than his ability to interact 
socially, as his co-workers had clearly noted early 
indications of Parkinson's.  He went on to opine that the 
veteran's early manifestations were cognitive and the 
parkinsonian features became apparent later, but that this 
was all part of the course of a single degenerative 
neurological disease, and that focusing on the motor 
components of the veteran's illness could account for 
misdirected interpretations of the veteran's condition that 
have been made in the case.

Considering the various medical opinions, the Board finds 
that those that conclude that the veteran's Parkinson's had 
its onset in service, and specifically Dr. Bragdon's opinion, 
are more probative than Dr. Ammons' opinion to the contrary.  
Initially, the Board bases this finding on the fact that Dr. 
Bragdon reviewed the entire claims file including Dr. Ammons' 
opinion when issuing his conclusions.  Moreover, Dr. Ammons' 
statement does not assert that the veteran's Parkinson's did 
not have its onset in service, merely that based on the 
evidence of record, he could not conclude that it did have 
its onset at that time, by implication dismissing the lay 
observations of the veteran's behavior as a basis for 
determining onset.  Because the symptoms noted in the lay 
statements are the type which are observable by lay persons 
and do not require a medical diagnosis or degree to relate, 
the Board finds that these statements are credible as to the 
symptoms and events observed.  Accordingly, Dr. Bragdon's 
reliance on these observations to support his conclusion that 
the veteran's Parkinson's had its onset during his period of 
active service is appropriate, and, as noted the Board finds 
his opinion more probative.  

Having determined that the medical evidence supports a 
finding that the veteran's Parkinson's disease had its onset 
in service, the Board turns to the question of whether the 
veteran's Parkinson's disease caused the veteran's death.  On 
this topic, both Dr. Ammons and Dr. Bragdon concur.  Dr. 
Ammons states that the veteran "died in 1991 from 
complications of a fall which occurred as a result of 
Parkinson's disease," and Dr. Bragdon notes that the 
veteran's Parkinson's led "to his fall causing a fractured 
leg, leading to the pulmonary embolus which killed him."  
Accordingly, the medical evidence establishes that the 
veteran's fall was due to the Parkinson's, and that the fall 
resulted in his death.  Consequently, the evidence of record 
demonstrates that the veteran's Parkinson's disease, which 
had its onset in service, contributed substantially to the 
veteran's death due to a pulmonary embolus.  Therefore, the 
Board finds that the appellant's claim of entitlement to 
service connection for the cause of the veteran's death is 
granted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

